Citation Nr: 0908604	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-01 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for diabetes mellitus, 
type II. 

3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus. 

4.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to diabetes mellitus. 

5.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to diabetes mellitus. 

6.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to diabetes mellitus. 

7.  Entitlement to service connection for cataracts, to 
include as secondary to diabetes mellitus. 


8.  Entitlement to service connection for residuals of a cold 
injury, to include frostbite of the lower extremities. 

9.  Entitlement to service connection for tinnitus. 

10.  Entitlement to service connection for a dental disorder, 
to include loss of teeth. 

11.  Entitlement to service connection for a left leg 
disorder, to include residuals of a left leg fracture.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  August 2008 
BVA hearing transcript, p. 25; 38 U.S.C.A. § 7107(a)(2) (West 
2002).

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from two rating decisions 
dated in August 2005 and October 2007 of the Department of 
Veterans Affairs ("VA") Regional Office ("RO") in Chicago, 
Illinois in which the RO denied the benefits sought on 
appeal.  The appellant, who had active service from September 
1947 to December 1967, appealed those decisions to the BVA. 
See also October 2006 RO hearing transcript.  Thereafter, the 
RO referred the case to the Board for appellate review.  The 
appellant testified before the undersigned Veterans Law Judge 
in August 2008 in support of his claims.  

After reviewing all evidence of record, the Board finds that 
additional development of the appellant's claims of 
entitlement to service connection for (1) diabetes mellitus, 
(2) hypertension, (3) peripheral neuropathy of the upper 
extremities, 
(4) peripheral neuropathy of the lower extremities, (5) 
erectile dysfunction, 
(6) cataracts and (7) a dental disorder is necessary.  As 
such, these claims are hereby REMANDED to the RO via the 
Appeals Management Center ("AMC") in Washington, DC.  The 
RO will contact the appellant and inform him when further 
action is required on his part.  

In regards to the claims addressed in the merits portion of 
the decision below (claims of entitlement to service 
connection for post-traumatic stress disorder, residuals of a 
cold injury, tinnitus and a left leg disorder), the Board 
observes for the record that a statement from the appellant 
dated in January 2005 indicates that the appellant is 
receiving benefits from the Social Security Administration 
("SSA").  Unfortunately, the Board finds the January 2005 
statement to be unclear in terms of whether the appellant's 
SSA benefits are related to his current medical disorders or 
to his age/retirement. January 2005 statement in support of 
claims.  Although the Board requests in the remand portion of 
the decision below that the RO seek clarification from the 
appellant in terms of his SSA benefits and, if appropriate, 
obtain copies of the appellant's SSA records, the Board finds 
that the absence of these records from the claims file does 
not prohibit a merits adjudication of the appellant's service 
connection claims for (1) post-traumatic stress disorder, (2) 
residuals of a cold injury and (3) a left leg disorder since 
the appellant has testified that he has never been diagnosed 
by any medical professional post-service with these 
disorders; and therefore, any SSA records possibly pertaining 
to the appellant would not be probative to these issues on 
appeal. August 2008 BVA hearing transcript, pgs. 11-13, 18-
19, 20-23.  In regards to the appellant's claim of 
entitlement to service connection for tinnitus, the Board 
observes that the claims file contains a VA audiological 
report that addresses the medical etiology of the appellant's 
current tinnitus (October 2007 VA examination report); and 
the appellant did not indicate during his BVA hearing that 
any medical provider other than the October 2007 examiner has 
treated him for tinnitus or opined that there is a 
relationship between his currently diagnosed tinnitus and his 
period of service. August 2008 BVA hearing transcript, pgs. 
13-15.  As such, it appears that the appellant's SSA records 
(if related to his medical disorders) would not be pertinent 
to the analysis of this claim as well.  Since the appellant 
cannot be prejudiced by a merits analysis of the above-
referenced claims, the Board proceeds with its adjudication 
of this appeal in terms of those claims.        


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal in regards to his 
claims of entitlement to service connection for post-
traumatic stress disorder, residuals of a cold injury, 
tinnitus and a left leg disorder has been obtained.

2.  The appellant does not have an established diagnosis of 
post-traumatic stress disorder.  

3.  The appellant has not been diagnosed with residuals of a 
cold injury, to include frostbite of the lower extremities, 
which can be causally or etiologically related to service. 


4.  Tinnitus was not manifested during service or for many 
years following service, and is not shown to be causally or 
etiologically related to service.  

5.  The appellant has not been diagnosed with a left leg 
disorder, to include residuals of a left leg fracture, which 
can be causally or etiologically related to service.
 

CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306 (2008).

2.  Residuals of a cold injury, to include frostbite of the 
lower extremities, was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306,  (2008). 

3.  Tinnitus was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 
(2008).

4.  A left leg disorder, to include residuals of a left leg 
fracture, was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

With respect to the appellant's claims of entitlement to 
service connection for 
(1) post-traumatic stress disorder ("PTSD"), (2) residuals 
of a cold injury, 
(3) tinnitus and (4) a left leg disorder, the Board finds 
that VA has met all statutory and regulatory notice and duty 
to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  Specifically, the Board observes that the appellant 
was provided letters dated in June 2005, July 2005 and 
January 2007 that (separately) satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware from these letters that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
service connection claims.  The above-referenced letters 
informed the appellant that additional information or 
evidence was needed to support his service connection claims, 
and asked the appellant to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004)[Pelegrini II].  

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) has been revised in part recently.  These revisions 
became effective as of May 30, 2008, and several portions of 
the revisions are pertinent to the case at hand. See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application.  The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice.  Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service treatment records and VA medical records 
have been obtained, to the extent possible. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided on the merits herein, is available and not part of 
the claims file.  In this regard, the record reveals that the 
appellant was afforded a VA examination in October 2007 in 
connection with his tinnitus claim. 38 C.F.R. § 3.159(c)(4).  
The Board acknowledges that the appellant has not been 
afforded VA examinations in connection with his claims of 
entitlement to service connection for PTSD, residuals of a 
cold injury and a left leg disorder.  However, the Board 
finds that such examinations are not necessary in this case 
since the current evidence of record reveals that the 
appellant has not sought medical treatment, received medical 
treatment or been diagnosed with these disorders. See 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002) (where there is 
competent evidence of a current disability and evidence 
indicating an association between the disability and active 
service, there must be competent evidence addressing whether 
a nexus exists).  As such, the RO properly determined that VA 
examinations were not warranted at this time in relationship 
to these claims.  

Lastly, the Board notes for the record that the appellant was 
provided with a general explanation of disability ratings and 
effective dates. See January 2007 letter from the RO to the 
appellant; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Regardless, since the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims of entitlement to service connection for PTSD, 
residuals of a cold injury, tinnitus and a left leg disorder, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned to these claims are rendered 
moot; and no further notice is needed. Id.  Therefore, since 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case in terms of the above-referenced 
claims, the Board finds that any such failure is harmless and 
proceeds with a merits adjudication of these claims. Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.  Service connection claims

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) a medical diagnosis of a current disability, (2) 
medical or, in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability. Pond v. West, 12 Vet. 
App. 341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).  

        1.  Service connection for PTSD

The appellant contends that he is entitled to service 
connection for PTSD related to stressful events he 
experienced while serving in the Korean conflict. August 2008 
BVA hearing transcript, pgs. 21-24.  The appellant testified 
that while his personnel records list his military occupation 
specialty as being a military policeman, he was assigned to 
perform guard duty while serving in Korea. Id., p. 21.  He 
testified that while performing his guard duties, he was 
constantly exposed to enemy fire. Id.  
In a January 2005 statement, the appellant reported that he 
has experienced sleeplessness, flashbacks, some social 
isolation and startle response since his separation from 
service that he attributes to his experiences during the 
Korean War. January 2005 statement in support.  He testified 
during his BVA hearing that he has not received any medical 
treatment since service for the above-referenced symptoms or 
a mental health disorder; nor has he been diagnosed by any 
medical provider as having PTSD. Id., pgs. 22-24.  However, 
he reported that he intended to seek such treatment within 
sixty (60) days of his BVA hearing in order to present 
evidence to the Board of a current medical diagnosis. Id.    

As set forth above, service connection on a general basis 
will be granted if it is shown that a veteran has a 
disability resulting from an injury or disease contracted in 
the line of duty or for aggravation of a pre-existing injury 
or disease.  In terms of a specific claim of entitlement to 
service connection for PTSD, applicable law requires a 
showing of: (1) medical evidence diagnosing the PTSD 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV), (2) a link, established by 
medical evidence, between a veteran's current PTSD symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred. 38 
C.F.R. § 3.304(f).  Absent a showing of all three elements, 
service connection for PTSD must generally be denied.

For injuries alleged to have been incurred in combat, the 
Board observes that 
38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard 
of proof regarding events that occurred during combat. See 
Collette v. Brown, 82 F.3d 389 (1996).  Specifically, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either the 
existence of a current disability or nexus between that 
disability and service, both of which generally require 
competent medical evidence. See generally Libertine v. Brown, 
9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
(1996).

After reviewing all of the evidence of record, the Board 
concedes that the appellant likely experienced stressful 
combat events during his long period of service; however, the 
Board finds that the preponderance of the evidence is against 
the claim and that this appeal must be denied.  Specifically, 
in terms of the first element necessary for a grant of 
service connection in this case (a current medical diagnosis 
of PTSD), the Board observes that the medical evidence of 
record fails to reveal that the appellant has sought or 
received any type of mental health treatment since his 
separation from service and has not been diagnosed with any 
mental health disorder, including PTSD. See VA medical 
records dated from May 1997 to May 2007.  As discussed above, 
the appellant acknowledged his lack of a current diagnosis 
during his August 2008 BVA hearing and reported that he 
intended to seek medical treatment in the near future. March 
2008 BVA hearing transcript, 
pgs. 22-24.  Although the Board kept the record on appeal 
open for sixty (60) days in order for the appellant to submit 
evidence indicative of a diagnosis of PTSD, no such evidence 
has yet to be associated with the claims file. Id., pgs. 22-
23.  

Unfortunately, the current evidence of record fails to reveal 
that the appellant has the requisite training or expertise to 
offer an opinion that requires medical expertise, such as a 
diagnosis of PTSD. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As such, his statements and testimony regarding the 
etiology of the symptoms he has experienced since his 
separation from service are insufficient upon which to grant 
this claim.  In addition, the Board finds that a VA 
examination is not warranted for the purpose of determining 
whether the appellant has PTSD since VA medical examinations 
are to be provided only in situations where 1) the evidence 
of 
record contains competent evidence that the claimant has a 
current disability 
and 2) indicates that the disability or symptoms may be 
associated with the claimant's active military history, but 
3) does not contain sufficient medical evidence to make a 
decision on the claim. See 38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4).  In this case, there is no competent 
evidence indicating that the appellant has any mental health 
disability, much less a diagnosis of PTSD.  As such, the 
first element of the PTSD service connection test has not 
been met.  Since there can be no valid claim without proof of 
a present disability, the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for PTSD. Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau  v. Derwinski, 2 Vet. App. 141 (1992).  As 
such, the appeal must be denied.  

        2.  Service connection for residuals of a cold injury  

The appellant seeks service connection for residuals of a 
cold injury on the basis that he believes he developed 
frostbite of the feet, hands and ears while serving 
approximately 16 months in Korea. August 2008 BVA hearing 
transcript, pgs. 9-13.  During his time in Korea, the 
appellant reports being exposed to winter weather twice that 
caused him to experience "stinging" and "burning" 
sensations of the feet.  The appellant testified that the 
winter weather in Korea was so cold that he and other members 
of his unit would wrap pieces of rags around their feet to 
try to keep them warm and were given foot massages in the 
hopes of improving foot circulation. Id.  He essentially 
reported that his service medical records do not document 
complaints or treatment associated with his cold injury 
symptomatology since his service unit, which was segregated 
at that time, did not have a medic specifically provided to 
them during this time frame. Id., pgs. 9-10.  He also 
essentially testified before the RO and the Board that 
although he did not seek medical treatment post-service for 
his frostbite symptomatology as he was able to treat his foot 
problems himself, but that he believes that he suffers from 
rheumatoid arthritis as a result of his service in Korea. 
Id., pgs. 11-13; October 2006 RO hearing transcript, pgs. 3-
4.    
        
In regards to the appellant's alleged cold injuries in 
service, the Board observes that in each case where a veteran 
is seeking service connection for a disability, due 
consideration is to be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medial and lay evidence. 
38 U.S.C.A. § 1154(a).  In this case, although the 
appellant's service medical and personnel records do not 
reflect treatment for the appellant's feet other than a right 
ankle sprain in January 1964 (service treatment records dated 
from January 1964 to March 1964; September 1964 report of 
medical history), the Board finds the information contained 
in the appellant's service personnel records essentially 
corroborative of the appellant's claim to the extent that it 
indicates that the appellant served in Korea during cold 
weather months.  Such service is not inconsistent with cold 
exposure injuries.  

However, a review of the appellant's post-service medical 
records reveal that he has exclusively been diagnosed with 
mild diabetic neuropathy, onychauxix (thickening of the 
nails) and "HDS" of the feet; and that these diagnoses have 
been made in association with his diagnosis of diabetes 
mellitus, type II. March 2001 VA medical records; see also VA 
medical records dated in September 2003 and September 2005.  
Although the appellant has complained of dry skin in 
relationship to his lower extremities and been found to have 
dry skin during a September 2005 diabetic foot examination, 
this symptomatology has also been reported in connection with 
the appellant's diabetes mellitus rather than symptomatology 
associated with another disorder. Id.  Thus, the only medical 
diagnoses of record pertaining to the appellant's feet are 
referenced in relationship to the appellant's diabetes 
mellitus (and are addressed in the remand portion of this 
decision).  Since there is no competent medical evidence 
indicating that the appellant has a diagnosed foot disorder 
that can be or has been associated with an assumed cold 
injury from service, the first element necessary to establish 
service connection has not been met.  Therefore, the 
preponderance of the evidence is against the appellant's 
claim; and the appeal must be denied.  
        
        3.  Service connection for tinnitus 
        
In addition to the foregoing, the appellant has also 
requested service connection for tinnitus he believes he has 
developed as a result of his frequent exposure to noise 
during service. August 2008 BVA hearing transcript, pgs. 14-
15.   

In terms of the first element necessary for service 
connection, the medical records contained in the claims file 
reveal that the appellant has a current diagnosis of 
bilateral tinnitus. November 2006 VA medical records; October 
2007 VA examination report.  As such, the first element 
required for service connection has been met.  

As for the second element necessary to establish service 
connection, the Board observes that the appellant's service 
treatment records do not reflect any complaints of  or 
treatment for tinnitus in service. See service treatment 
records dated from November 1947 to November 1964; reports of 
medical history dated in November 1960, December 1966 and 
November 1967 (the appellant denied experiencing "running 
ears").  While the appellant indicated in September 1964 and 
November 1967 that he had "ear, nose or throat trouble," it 
appears that this trouble was associated by his service 
medical examiner with the appellant's nose in relationship to 
recurrent bouts of sinusitis. September 1964 and November 
1967 reports of medical history.  Based upon this evidence, 
the Board finds that the second element needed for service 
connection has not been met.    

However, if the Board were to assume for the sake of argument 
that the appellant's complaints of "ear, nose or throat 
trouble" in September 1964 and November 1967 satisfied the 
second element required for service connection, service 
connection in this case cannot be granted since the first 
post-service medical evidence of record referencing 
complaints of ringing of the ears is not dated until November 
2006, almost 40 years after the appellant separated from 
service.  The only other medical evidence contained in the 
claims file pertaining to the appellant's tinnitus claim 
consists of an October 2007 VA audiological examination 
report in which the examiner opined that the appellant's 
tinnitus is not etiologically related to noise exposure in 
service. See October 2007 VA examination report, p. 2.  In 
doing so, the examiner relied upon the information contained 
in the appellant's service medical records and post-service 
medical records that indicated the appellant developed 
hearing loss many years after his separation from service, as 
well as the lack of evidence in the claims file reflecting 
complaints of or treatment for tinnitus dated prior to the 
submission of the appellant's claim in October 2006. Id.; see 
also November 2006 VA medical records.     


Thus, the claims file contains only one medical opinion that 
discusses the relationship between the appellant's post-
service diagnosis of tinnitus and his period of service; and 
that opinion indicates that a relationship between the two 
does not exist.  Based upon this persuasive and 
uncontroverted evidence, the Board finds that the third 
element necessary for service connection has not been met.  
As such, service connection for tinnitus must be denied.  
        
        4.  Service connection for a left leg disorder
        
Lastly, the appellant testified that while in service at Fort 
Devens, Massachusetts in 1965 or 1966, he fractured his left 
leg and pulled the tendons in his left foot. August 2008 BVA 
hearing transcript, pgs. 17-20.  He reported that he was 
placed in a cast for approximately one year as a result of 
this injury; but that once the cast was removed, his foot got 
better. Id.  In terms of post-service medical treatment, the 
appellant testified that he did not seek of receive medical 
treatment in relationship to his left foot or leg after 
separating from service.  In terms of current symptomatology, 
he reported that he does not really have problems with his 
leg except when he puts weight on his toes and the balls of 
his feet, but that he feels one foot seems to be weaker than 
the other. Id., pgs. 18-19.  

In evaluating the evidence in this claim, the Board initially 
observes that a review of the appellant's post-service 
medical records fails to reveal any complaints, treatment or 
diagnoses associated with the appellant's left lower 
extremity, other than foot problems related to his diabetes 
mellitus and diabetic neuropathy. See VA medical records 
dated from May 1997 to May 2007.  A review of the appellant's 
service treatment records also fails to reveal any left leg 
injuries, left leg treatment or left leg symptomatology 
reported by the appellant during service; and the appellant's 
lower extremity clinical examinations were consistently found 
to be normal. See service treatment records, to include 
reports of medical examinations dated in November 1960, 
September 1964, December 1966 and November 1967.  Rather, 
these records reflect that the appellant twisted his right 
ankle during service and may have fractured it. Service 
treatment records dated from January 1964 to March 1964.  
Thus, a review of the claims file as a whole reveals no 
competent medical evidence indicating that the appellant has 
a diagnosed left leg disorder that can be associated with his 
period of service.  As such, the first element required for 
service connection has not been met.  

In making the foregoing findings, the Board acknowledges for 
the record that the appellant has not been afforded a VA 
examination in regards to his left leg disorder claim.  Even 
though the appellant testified before the Board that he 
currently experiences symptomatology of the left leg that he 
associates with a left leg injury that occurred during 
service, the Board finds that a VA examination is not 
warranted in relationship to this claim since the appellant's 
service treatment records are silent in regards to 
symptomatology related to the appellant's left leg in 
service.  As such, the preponderance of the evidence is 
against the appellant's claim; and the appeal must be denied.  

C.  Conclusion 

Therefore, for the reasons discussed above, the Board finds 
that the preponderance of the evidence is against the 
appellant's claims of entitlement to service connection for 
PTSD, residuals of a cold injury, tinnitus and a left leg 
disorder.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as a 
preponderance of the evidence against the above-referenced 
claims, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for post-traumatic stress disorder is 
denied. 

Service connection for residuals of a cold injury, to include 
frostbite of the lower extremities, is denied. 

Service connection for tinnitus is denied.  

Service connection for a left leg disorder, to include 
residuals of a left leg fracture, is denied. 

REMAND

A preliminary review of the record with respect to the 
appellant's claims of entitlement to service connection for 
(1) diabetes mellitus, (2) hypertension, 
(3) peripheral neuropathy of the upper extremities, (4) 
peripheral neuropathy of the lower extremities, (5) erectile 
dysfunction, (6) cataracts and (7) a dental disorder 
discloses a need for further development prior to final 
appellate review.  

In regards to the appellant's claim of entitlement to service 
connection for diabetes mellitus, the Board observes that the 
appellant testified during his BVA hearing that he 
experienced dizziness and headaches regularly in service; and 
that he felt these symptoms were related to his-then 
undiagnosed diabetes mellitus. August 2008 BVA hearing 
transcript, pgs. 3-4; see also service treatment records 
dated in September 1961 and August 1964; reports of medical 
history dated in September 1964 and November 1967.  He 
reported that when he underwent his 1968 service retirement 
medical examination, he was informed by his service medical 
examiner that he had put on too much weight; that he was 
borderline diabetic; and that his blood pressure was high. 
Id., p. 3.  The appellant testified that subsequent to 
service, he "checked in" at a medical clinic at Fort 
Sheridan, but only sought medical treatment periodically at 
this facility due to its distance from his home. Id., p. 4.  
Rather than travel to Fort Sheridan, the appellant reported 
seeking treatment at a United States Public Service 
Clinic/Hospital located at 1200 South Michigan in Chicago 
beginning in approximately 1969. Id., pgs. 4, 7-8; April 2007 
authorization for medical records.  He testified that he 
received his initial medical treatment for diabetes mellitus, 
certain eye problems and hypertension at this facility soon 
after his separation from service. August 2008 BVA hearing 
transcript, pgs. 4-5.  The appellant also reported that he 
did not seek treatment with other VA medical facilities until 
the Public Service Clinic was closed. Id., p. 5. 

A review of the claims file reveals that while the RO sought 
post-service medical records potentially pertinent to the 
appellant's claims from the Jesse Brown VA Medical Center, 
the VA Lakeside Clinic and Great Lakes Hospital (for the 
period from January 1968 to December 1970), no notations in 
the claims file indicate that the RO attempted to locate the 
appellant's medical records that may still exist from the 
United States Public Service Hospital.  As these medical 
records may reveal that the appellant's diabetes mellitus 
and/or hypertension were diagnosed and treated within one 
year after the appellant separated from service, the Board 
finds that the appellant's diabetes mellitus claim should be 
remanded to the RO in order for the RO to research whether 
these records still exist and the location of these records; 
and attempt to associate any available records with the 
claims file.  

Since the appellant seeks service connection for peripheral 
neuropathy of the upper extremities, peripheral neuropathy of 
the lower extremities, erectile dysfunction and cataracts 
secondary to his diabetes mellitus, the Board finds that 
these claims should also be remanded as they are intertwined 
issues. See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Remanding the above-referenced 
claims will also afford the RO an opportunity to provide the 
appellant with appropriate VCAA notice in regards to 
secondary service connection claims.  

Also in terms of the appellant's claim of entitlement to 
service connection for hypertension, the Board observes that 
a review of the appellant's service records reveals that the 
appellant was found to have slightly elevated blood pressure 
readings in September 1964, December 1966 and November 1967. 
See reports of medical examinations.  In light of these 
readings and the appellant's current diagnosis of 
hypertension, the Board finds that this claim should be 
remanded in order for the appellant to be afforded a VA 
examination in connection with this claim. See McClendon v. 
Nicholson¸ 20 Vet. App. 79 (2006)(medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits still 
triggers the duty to assist if it indicates that the 
veteran's condition "may be associated" with service).   

Lastly, in regards to the appellant's dental disorder claim, 
the evidence of record appears to indicate that the appellant 
has essentially had all of his teeth extracted.  July 2006 VA 
medical records (the condition of the appellant's teeth was 
noted to be edentulous); August 2008 BVA hearing transcript, 
pgs. 15-16.  The appellant seeks service connection for a 
dental disorder on the alternate theories that either 
(a) he had some of his teeth pulled in service, (b) he 
developed a dental disorder as a result of an inability to 
maintain proper dental hygiene during his service in Korea 
resulting in the removal of teeth after his discharge from 
service and/or (c) his teeth were improperly filled with 
mercury-based fillings while in service, resulting in the 
need to have his teeth extracted subsequent to service. 
August 2008 BVA hearing transcript, pgs. 15-17.   

In the VA benefits system, dental disabilities are treated 
differently from medical disabilities.  In general, 
replaceable missing teeth, periodontal disease and the like 
are not considered to be disabilities for purposes of 
compensation.  Specifically, with respect to dental 
disabilities, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses and periodontal disease 
are not considered disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. §§ 17.161, 
3.381.  Veterans having a service-connected, noncompensable 
dental condition determined to be the result of combat wounds 
or other service trauma will be eligible for VA dental care 
on a Class II(a) basis. 38 U.S.C.A. § 1712(b)(1)(C); 38 
C.F.R. § 17.161(c).  For these purposes, the term "service 
trauma" does not include the intended effects of therapy or 
restorative dental care and treatment provided during 
military service. See VAOPGCPREC 
5-97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 
3.306(b)(1).

Disability compensation may be provided for certain specified 
types of service-connected dental disorders (Class I). See 38 
C.F.R. § 17.161(a).  As noted, the types of dental disorders 
that may be compensable include irreplaceable missing teeth, 
and disease or damage to the jaw. 38 C.F.R. § 4.150, 
Diagnostic Codes 9900-9916. Missing teeth may be compensable 
for rating purposes under Diagnostic Code 9913 ("loss of 
teeth, due to loss of substance of body of maxilla or 
mandible without loss of continuity").  However, the Note 
immediately following states, "these ratings apply only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling." 38 C.F.R. § 4.150, Diagnostic Code 9913.

In this case, it appears that the appellant alleges that he 
sustained trauma to his teeth during service in that he (1) 
had certain teeth extracted while in service and/or (2) that 
his cavities in service were treated with amalgam fillings 
that subsequently resulted in his having to have those teeth 
extracted upon the advice of a doctor at the United States 
Public Service Hospital in Chicago, Illinois. See service 
dental records; September 1964 report of medical history; 
August 2008 BVA hearing transcript, p. 16.  As discussed 
above, a review of the claims file fails to reveal any post-
service medical or dental records from the United States 
Public Service Hospital.  In addition, the Board observes 
that while the appellant testified that the majority of his 
teeth were extracted at VA medical facilities in Illinois 
(August 2008 BVA hearing transcript, p. 16), a review of the 
claims file fails to reveal any dental records pertaining to 
the appellant dated after November 1966.  In light of these 
outstanding dental records, the Board finds that the 
appellant's service connection dental disorder claim must 
also be remanded for development.   

Accordingly, the above-referenced claims are REMANDED for the 
following actions:

1. With regard to the appellant's 
claims for entitlement to service 
connection for diabetes mellitus, 
hypertension, peripheral neuropathy of 
the upper extremities, peripheral 
neuropathy of the lower extremities, 
erectile dysfunction and cataracts, the 
RO should ensure that all notification 
and development action required by the 
VCAA and implementing VA regulations is 
completed (in terms of direct, 
presumptive and secondary service 
connection), including the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A and 5107.  In addition, the RO 
should ensure that the appellant is 
provided appropriate VCAA notice 
pertaining to dental disorder claims 
and the evidence necessary to establish 
entitlement to service connection for a 
dental disorder. See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

2.  As discussed in the Introduction 
section of this opinion, the RO should 
contact the appellant and request 
clarification as to the type of 
benefits he currently receives from the 
Social Security Administration 
("SSA").  If these benefits are 
related to a medical disorder rather 
than the appellant's age/retirement, 
the RO should contact SSA and requests 
copies of any medical records 
pertaining to the appellant.  Such 
records should then be associated with 
the claims file. 

3.  The RO should determine where 
records from the (now closed) United 
States Public Service Clinic/Hospital 
at 1200 South Michigan in Chicago, 
Illinois may have been transferred, to 
include contacting the United States 
Department of Health and Human 
Services.  Thereafter, the RO should 
attempt to obtain a copy of any 
available medical records related to 
the appellant's treatment for diabetes 
mellitus, hypertension and/or eye 
problems that took place at the United 
States Public Service Clinic/Hospital 
in the years subsequent to the 
appellant's separation from service.  

4.  The RO should contact the VA dental 
facilities referenced by the appellant 
during his August 2008 BVA hearing and 
request any records pertaining to the 
appellant's post-service teeth 
extractions and alleged dental 
disorder.  In addition, the RO should 
request a copy of any available dental 
records pertaining to the appellant 
from the Great Lakes Naval Training 
Dental Clinic and the Fort Sheridan 
Army Dental Clinic since the appellant 
is a retired veteran who may have 
received treatment at these facilities.  
If it is determined that dental records 
from these facilities have been 
retired, the RO should contact the 
National Personnel Records Center in an 
effort to locate and associate any 
outstanding dental treatment records 
dated from 1967 to the present with the 
claims file.  

5.  The RO should afford the appellant a 
VA examination with an appropriate 
medical provider in regards to his claim 
of entitlement to service connection for 
hypertension.  The examiner is requested 
to provide an opinion as to whether it 
is at least as likely as not that the 
appellant's currently diagnosed 
hypertension is related to the 
appellant's period of service or 
developed within one year of his 
separation from service.  The 
appellant's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  The examiner 
should discuss the rationale for all 
opinions expressed.  If no opinion can 
be rendered, without resorting to pure 
speculation, the examiner should explain 
why this is not possible.  

6.  Following completion of the 
foregoing numbered requests and any 
additional development deemed necessary 
by the RO, the RO should review the 
appellant's claims on the basis of the 
additional evidence.  In doing so, the 
RO should please note that this appeal 
has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c).  As 
such, expedited handling is requested.  
If the benefits sought are not granted, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008). 



__________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


